IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 LAWYERS FUNDING GROUP, LLC                    : No. 562 EAL 2018
                                               :
                                               :
               v.                              : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
                                               :
 JOHN MARTUCCI, JR., ESQUIRE &                 :
 MARTUCCI LAW OFFICES, LLC &                   :
 STEVEN F. MARINO, ESQUIRE &                   :
 MARINO & ASSOCIATES, PC                       :
                                               :
                                               :
 PETITION OF: JOHN MARTUCCI, JR.,              :
 ESQUIRE & MARTUCCI LAW OFFICES,               :
 LLC                                           :


                                         ORDER



PER CURIAM

       AND NOW, this 23rd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.


Justice Dougherty did not participate in the consideration or decision of this matter.